UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7563


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CORTNEY BLAIRE SAYLOR, a/k/a C,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:15-cr-00020-GMG-RWT-25)


Submitted: March 29, 2018                                          Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cortney Blaire Saylor, Appellant Pro Se. Shawn Michael Adkins, Paul Thomas Camilletti,
Anna Zartler Krasinski, Assistant United States Attorneys, Lara Kay Omps-Botteicher,
Martinsburg, West Virginia, Lynette Danae DeMasi-Lemon, Betsy Steinfeld Jividen,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cortney Blaire Saylor appeals the district court’s order denying her 18 U.S.C.

§ 3582(c)(2) (2012) motions for a sentence reduction. Any reduction in sentence under

§ 3582(c)(2) must be based on an amendment to the Sentencing Guidelines.                U.S.

Sentencing Guidelines Manual § 1B1.10(a)(2), p.s. (2016). Because Saylor does not make

any argument on appeal based on any amendment, no reduction in sentence is authorized. *

Accordingly, we affirm the district court’s denial of relief. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
        Because Saylor does not challenge on appeal the district court’s disposition of her
claim based on Amendment 794 to the Sentencing Guidelines, she has forfeited appellate
review of that issue. See 4th Cir. R. 34(b).

                                             2